Order entered May 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00162-CV

                GREYSTAR MANAGEMENT SERVICES, L.P., Appellant

                                               V.

                                 MELISSA ADAMS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06022

                                           ORDER
       Before the Court is appellant’s May 9, 2013 motion to strike certain documents from the

appendix to appellee’s brief. Although an appendix is listed in the table of contents in the brief

filed by appellee with this Court, the brief does not contain an appendix. Accordingly, we

DENY appellant’s motion as moot.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE